Citation Nr: 1232464	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for back, bilateral knee and right ankle disorders.  The Veteran disagreed and perfected an appeal.  

In July 2008, the Veteran and his representative presented testimony in support of the Veteran's claims.  A transcript of that hearing is in the Veteran's VA claims folder.  The Board remanded the claims for further development in a January 2009 decision. 

In September 2011, the Board denied the Veteran's claim for a low back disorder and remanded the remaining two issues for further development.  The Veteran appealed the Board's denial regarding his low back disorder to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in February 2012, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion.  

As noted, the issues of entitlement to service connection for bilateral knee and right ankle disorders were remanded to for further development by the Board in 

September 2011.  The issues have been returned to the Board and are ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As to the low back disorder, the Board notes that the Veteran was examined by VA in February 2010.  As noted by the Court, the examination report is inadequate to make a determination on that issue.  The examiner opined that the current low back disorder is not related to service; however, as noted by the Court, the report offered rationale that there was a lack of inservice and continuous post service treatment records and it did not account for the potential aggregate effect of the Veteran's parachute jumps as opposed to any single jump on his lumbar spine.  See, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Savage v. Gober, 10 Vet. App. 488, 498 (1997).  It was noted that the examiner relied upon the lack of in-service medical documentation of a lumbar spine problem and the absence of post-service treatment records prior to May 2006.  The Court found that this rationale was inadequate.  Thus an addendum opinion is required. 

As the right ankle disorder, then Veteran was examined in December 2011.  The examiner stated that the Veteran sustained a right ankle sprain in service and that 

there was no further treatment.  The examiner stated there was no documentation to show chronicity for the next 30 years.  However, the Veteran was not treated in service for right ankle sprain, and additionally there is in the record a statement from a private examiner that the Veteran was seen in 1972 for ankle complaints.  Additionally, the examiner did not address the potential aggregate effect of the Veteran's parachute jumps as opposed to any single incident or treatment in service on his right ankle. 

As to the bilateral knee disability, the examiner found that the current knee disorder would not be caused by a minor sprain in service, over thirty years prior.  He also stated that there was no documentation of chronicity for the next 30 years.  However the record shows that a private examiner has noted that the Veteran was seen in 1972 for knee pain.  As well, the examiner did not address the potential aggregate effect of the Veteran's parachute jumps as opposed to any single incident or treatment in service on his knees.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has also held that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's VA treatment records are complete in his VA claims folder.

2.  Provide a written request to the Veteran asking him to provide any new private medical evidence regarding his back, knee and ankle disorders or to provide VA access to the records for inclusion in his VA claims folder.

3.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination by an examiner who has not previously examined him.  Provide the Veteran's VA claims folder to the examiner who will review the claims folder prior to examining the Veteran.  The examiner shall provide a description and, if practicable, provide a diagnosis of any knee, back or ankle disorder manifested by the Veteran.  If a diagnosed disorder is made, the examiner shall provide an opinion whether it is at least as likely as not that the Veteran's diagnosed disorder was incurred in or aggravated by his active duty military service.

If the examiner determines that X-ray or other diagnostic tests or consults are required in order to provide the requested report and opinion, such X-rays or other diagnostic tests or consults shall be accomplished.

The examiner shall provide a narrative report that is coherent and logically written.  The examiner should address the statement by the private examiner dated in May 2006.  The examiner must discuss the Veteran's statement that the multiple parachute jumps he performed during service had an aggregate effect and caused his current complaints.  Any opinion rendered shall be supported by reference to the clinical evidence and, if appropriate, medical literature, and a full rationale shall be provided for any opinion.  


The examiner's written report shall be included in the Veteran's VA claims folder.

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims for entitlement to service connection for a lumbar spine, bilateral knee and right ankle disorders.  If the benefits sought on appeal remain denied provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


